LN i)
PES Tes ee

 

 

Vase. 1 lU-CV UOUUO

84/64/2617 16:17 647-566-3413 RAYMOND A BOLDT PAGE 65/89

ius Re TAR See eemereeen uncnorcir [fa WL E |p)
SARIN SAY WC APR 04 2017
¥ carom, OF D {743 te snares ure

 

et et ee ert get

Ravinone envi ne

Thee. Cain Coni qa

ey \wadetc
Tae see

. ate ot

~~

“fers ca
©) ORFF he (ead up dh (se

ee

 

[infin at ata LA C-20T

inca Lee Fn

1 Og A
en ‘it on JUDGE

Dated this hae of ole aa re

sloreyetene, 2. OUT

Address:

City: “anne DEAE 7 State: ee

Phone - pga OUD
aah Sop ~ St

aroce: O5|2 a als

 

 

 

 

 

174-94 (Rev, 10/11)
SR 0091
